981 F.2d 1549
JAMES B. LANSING SOUND, INC., Plaintiff-Appellant,v.NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH, PA., aPennsylvania corporation, Defendant-Appellee.
No. 84-6630.
United States Court of Appeals,Ninth Circuit.
Dec. 11, 1992.

Before:  GOODWIN, SCHROEDER, and BOOCHEVER, Circuit Judges.

ORDER AMENDING OPINION

1
It is hereby ordered that the above entitled case at 801 F.2d 1560 (9th Cir.1986) be amended at page 1570, first column, 8th line by inserting the word "not" before the word "substantially."